 

Exhibit 10.26

 

LIMITED WAIVER REGARDING

PREPAYMENT OF 11-5/8% NOTES DUE JANUARY 2008

 

This LIMITED WAIVER (this “Waiver”) is dated as of February 15, 2005 and entered
into by and among Levi Strauss & Co., a Delaware corporation (“LS&Co”), Levi
Strauss Financial Center Corporation, a Delaware corporation (“LSFCC” and,
together with LS&Co, the “Borrowers”), the financial institutions listed on the
signature pages hereof (the “Lenders”), and Bank of America, N.A., as agent for
the Lenders (the “Agent”), and, for purposes of Section 6 hereof, the Loan
Parties other than the Borrowers listed on the signature pages hereof (the
“Subsidiary Parties”) and is made with reference to that certain Credit
Agreement dated as of September 29, 2003 by and among the Borrowers, the several
financial institutions from time to time party thereto as lenders, the Agent,
the financial institution party thereto as Co-Syndication Agent, the several
financial institutions party thereto as Documentation Agents and the financial
institution party thereto as Sole Lead Arranger and Sole Book Manager, as
amended by that certain First Amendment to Credit Agreement dated as of
September 30, 2003, that certain Second Amendment to Credit Agreement dated as
of October 14, 2003, that certain Third Amendment to Credit Agreement dated as
of March 18, 2004, that certain Fourth Amendment to Credit Agreement dated as of
August 13, 2004 and that certain Fifth Amendment to Credit Agreement dated as of
November 24, 2004 (as so amended and as it may hereafter be amended, restated,
supplemented or otherwise modified from time to time, the “ABL Credit
Agreement”). Capitalized terms used herein without definition shall have the
same meanings herein as set forth in the ABL Credit Agreement.

 

RECITALS

 

WHEREAS, the Borrowers and the Lenders desire to waive compliance with the
provisions of clause (i) of the proviso to subsection 7.27(i) of the ABL Credit
Agreement to the extent and in the manner described below;

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section 1. WAIVER

 

Subject to the terms and conditions set forth herein and in reliance on the
representations and warranties of the Borrowers herein contained, the Lenders
hereby waive compliance with the provisions of clause (i) of the proviso to
subsection 7.27(i) of the ABL Credit Agreement to the extent, and only to the
extent, necessary to permit LS&Co to prepay all or part of its outstanding
11-5/8% notes due January 2008; provided that such prepayment is funded solely
from the proceeds of one or more new issuances of notes after the date hereof
permitted under the ABL Credit Agreement plus up to $77,857,000 of unused
proceeds from the Company’s issuance in December 2004 of 9-3/4% Senior Notes due
2015.

 



--------------------------------------------------------------------------------

Section 2. LIMITATION OF WAIVER

 

Without limiting the generality of the provisions of subsection 11.1 of the ABL
Credit Agreement, the waiver set forth above shall be limited precisely as
written and relates solely to the noncompliance by LS&Co with the provisions of
clause (i) of the proviso to subsection 7.27(i) of the ABL Credit Agreement in
the manner and to the extent described above, and nothing in this Waiver shall
be deemed to:

 

(a) constitute a waiver of compliance by either Borrower with respect to (i)
clause (i) of the proviso to subsection 7.27(i) of the ABL Credit Agreement in
any other instance or (ii) any other term, provision or condition of the ABL
Credit Agreement or any other instrument or agreement referred to therein
(whether in connection with the prepayment of the 11-5/8% Notes due 2008 or
otherwise); or

 

(b) prejudice any right or remedy that the Agent or any Lender may now have
(except to the extent such right or remedy was based upon existing defaults that
will not exist after giving effect to this Waiver) or may have in the future
under or in connection with the ABL Credit Agreement or any other instrument or
agreement referred to therein.

 

Except as expressly set forth herein, the terms, provisions and conditions of
the ABL Credit Agreement and the other Loan Documents shall remain in full force
and effect and in all other respects are hereby ratified and confirmed.

 

Section 3. REPRESENTATIONS AND WARRANTIES

 

In order to induce the Lenders to enter into this Waiver, each Borrower hereby
represents and warrants that after giving effect to this Waiver:

 

(a) as of the date hereof, there exists no Default or Event of Default under the
ABL Credit Agreement ;

 

(b) all representations and warranties contained in the ABL Credit Agreement and
the other Loan Documents are true, correct and complete in all material respects
on and as of the date hereof except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true,
correct and complete in all material respects on and as of such earlier date;
and

 

(c) as of the date hereof, such Borrower has performed all agreements to be
performed on its part as set forth in the ABL Credit Agreement.

 

Section 4. COUNTERPARTS; EFFECTIVENESS

 

This Waiver may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.

 

2

   Limited Waiver



--------------------------------------------------------------------------------

This Waiver shall become effective as of the date hereof upon (a) the execution
of counterparts hereof by the Borrowers and the Subsidiary Parties and by the
Lenders constituting Majority Lenders or, as to any of the Lenders, advice
satisfactory to the Agent that such Lender has executed this Waiver and (b)
receipt by the Agent of a fee of $150,000, to be distributed by the Agent
ratably to each Lender that executes and delivers this Amendment no later than
5:00 pm New York time on February 15, 2005.

 

Section 5. GOVERNING LAW

 

THIS WAIVER AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN
SUCH STATE; PROVIDED THAT THE AGENT AND EACH LENDER SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.

 

Section 6. ACKNOWLEDGEMENT AND CONSENT BY THE SUBSIDIARY PARTIES

 

Each Subsidiary Party hereby acknowledges that it has read this Waiver and
consents to the terms hereof and further hereby confirms and agrees that,
notwithstanding the effectiveness of this Waiver, the obligations of such
Subsidiary Party under the Subsidiary Guaranty and each of the Collateral
Documents (collectively, the “Credit Support Documents”) to which it is a party
or otherwise bound shall not be impaired or affected and the Credit Support
Documents to which it is a party or otherwise bound are, and shall continue to
be, in full force and effect and are hereby confirmed and ratified in all
respects.

 

[Remainder of page intentionally left blank.]

 

3

   Limited Waiver



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWERS: LEVI STRAUSS & CO. By:  

/s/ Miguel Silva Gonzalez

Name:

 

Miguel Silva Gonzalez

Title:

 

Vice President & Treasurer

 

LEVI STRAUSS FINANCIAL CENTER CORPORATION By:  

/s/ Paul Smith

Name:

 

Paul Smith

Title:

 

Vice President

 

S-1

   Limited Waiver



--------------------------------------------------------------------------------

SUBSIDIARY PARTIES: BATTERY STREET ENTERPRISES, INC. By:  

/s/ Paul Smith

Name:

 

Paul Smith

Title:

 

Vice President

 

LEVI STRAUSS GLOBAL FULFILLMENT SERVICES, INC. By:  

/s/ Paul Smith

Name:

 

Paul Smith

Title:

 

Vice President

 

LEVI STRAUSS GLOBAL OPERATIONS, INC. By:  

/s/ Paul Smith

Name:

 

Paul Smith

Title:

 

Vice President

 

LEVI STRAUSS INTERNATIONAL By:  

/s/ Paul Smith

Name:

 

Paul Smith

Title:

 

Vice President

 

LEVI STRAUSS INTERNATIONAL, INC. By:  

/s/ Paul Smith

Name:

 

Paul Smith

Title:

 

Vice President

 

S-2

   Limited Waiver



--------------------------------------------------------------------------------

LEVI’S ONLY STORES, INC.

By:

 

/s/ Paul Smith

Name:

 

Paul Smith

Title:

 

Vice President

 

NF INDUSTRIES, INC.

By:

 

/s/ Paul Smith

Name:

 

Paul Smith

Title:

 

Vice President

 

HARTWELL COMMODITIES GROUP

By:

 

/s/ Gregory Intemann

Name:

 

Gregory Intemann

Title:

 

Assistant Treasurer

 

LEVI STRAUSS-ARGENTINA, LLC

By:

 

/s/ Paul Smith

Name:

 

Paul Smith

Title:

 

Vice President

 

LEVI STRAUSS RECEIVABLES FUNDING, LLC

By:

 

/s/ Paul Smith

Name:

 

Paul Smith

Title:

 

Vice President

 

S-3

   Limited Waiver



--------------------------------------------------------------------------------

LEVI STRAUSS SECURITIZATION CORP.

By:

 

/s/ Paul Smith

Name:

 

Paul Smith

Title:

 

Vice President

 

LEVI STRAUSS SERVICES INC.

By:

 

/s/ Paul Smith

Name:

 

Paul Smith

Title:

 

Vice President

 

LEVI STRAUSS, U.S.A., LLC

By:

 

/s/ Paul Smith

Name:

 

Paul Smith

Title:

 

Vice President

 

S-4

   Limited Waiver